DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

This action is responsive to the original application filed on 9/8/2016 and the claims filed on 8/6/2021.  Currently, claims 1, 5-9, 12-18, and 20 are pending.  

Reasons for Allowance

Claims 1, 5-9, 12-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 9, and 16

determining one or more current emotional or cognitive states of the user based on the cleaned up version of the text, the current emotional or cognitive states of the user being determined by performing topic modeling on the cleaned up version of the text to identify a plurality of top words and weighing top words based on relevance to a plurality of emotions or cognitive states

The closest prior art of record Kim (“A review on the Computational Methods for Emotional State Estimation from the Human EEG”) discloses computational methods that have been developed to deduct EEG indices of emotion, to extract emotion-related features, or to classify EEG signals into one of many emotional states, but fails to disclose the determining of one or more current emotional or cognitive states of the user based on the cleaned up version of the text as claimed.  

Accordingly, the 35 USC § 103 rejection of claims 1, 5-9, 12-18, and 20 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/ALAN CHEN/Primary Examiner, Art Unit 2125